DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10, 12-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of selecting, by the device, a particular user identifier from the plurality of known user identifiers in the header information for association with the particular client address based on weightings assigned to the plurality of known user identifiers, wherein the weightings are based in part on frequency counts of the plurality of known user identifiers in the header information associated with the particular client address.
The prior art disclosed by John et al. teaches a solution for obtaining user information from a directory service by obtaining at least one set of user object attributes from the directory service; identifying at least one authentication exchange packet from packets traversing on a networked environment; extracting a user ID and a network address from the authentication exchange packet; filtering or selecting packets traversing on the network environment that each have a network address equivalent to the extracted network address; and associating packets that were selected with user information having a name attribute equivalent to the extracted user ID.
The prior art fails to teach the unique limitations shown above as recited in the claims of the instant invention

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IZUNNA OKEKE/Primary Examiner, Art Unit 2497